       Case 1:19-cv-00204-JRH-BKE Document 12 Filed 05/05/20 Page 1 of 2



                    IN THE UNITED    STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

                                             ■k
IN   RE;
                                             ■k



NAKADDU, LLC,                                ■k
                                                    Chapter 11 Case No. 1^10^7                  c:
                                             ■k                                  rn     c*
                                                                                                'fp
                                             ■k
       Debtor.
                                             ■k


                                             ■k                                         cn

                                             •k
KIGGUN PROPERTIES, LLC,
                                                                                         3:     c?o
                                             •k
                                                                                         03
                                             k
       Appellant,                                                                                 vo

                                             k


                V.
                                             k
                                                   Appeal Case No. CV 119 204
                                             k


                                             k
UNITED STATES TRUSTEE,


       Appellee,


                                       ORDER




       This         bankruptcy     appeal     arises      from     the     United      States

Bankruptcy Court            for the    Southern District of Georgia,                  Augusta

Division's          ("Bankruptcy Court")          November 21,     2019 Order denying

Appellant's motion to quash subpoena.                      (Bankruptcy Court Order,

Doc.       1-4. )     The   Bankruptcy Court,          on more     than    one   occasion,

informed Jerome Kiggundu that he may not proceed pro se on behalf

of a limited liability corporation.                    (Oct. 1, 2019 Hr'g Tr., Doc.

5,   at 5,      19;    Notice of Requirement to Retain Counsel,                  Doc.    1-2;

Notice of Defective Appeal, Doc. 1-5. )                  Nevertheless, Mr. Kiggundu

signed Appellant's Brief "pro se."^                    (Appellant's Br. , Doc. 10, at



^ The Docket contains a notation that Kevin J.           Cowart,   Esq.   appeared on behalf
of Appellant.         (Jan. 23, 2020 Docket Entry. )    The record contains no evidence,
      Case 1:19-cv-00204-JRH-BKE Document 12 Filed 05/05/20 Page 2 of 2



3.)   "The rule is well established that . . . an artificial entity

that can act only through agents, cannot appear pro se, and must

be represented by counsel."             Palazzo v. Gulf Oil Corp., 764 F.2d

1381, 1385 (11th Cir. 1985).            The rule even bars representation by

an entity's "president and major stockholder."                          Id.     For these

reasons. Appellant's appeal is DISMISSED.                    See Potter v. Altman,

647 F. App'x 974, 976 (11th Cir. 2016) (dismissing bankruptcy

appeal as to corporate entity appearing pro se).                          The Clerk is

DIRECTED to TERMINATE all deadlines and motions, if any, and CLOSE

this case.


      ORDER ENTERED at Augusta, Georgia, this                                 day of May,

2020.




                                            J.i^RANp^ HALI/f CHIEF JUDGE
                                                    STATES DISTRICT COURT
                                                 ERN    DISTRICT OF GEORGIA




however,   that   Mr.   Cowart   properly    appeared   pursuant   to   Local   Rule   83 or
otherwise.
